MEMORANDUM**
Wang did not file a petition for review of the underlying removal order. We therefore lack jurisdiction to review it. See 8 U.S.C. § 1252(b).
The Board of Immigration Appeals did not abuse its discretion, Shaar v. INS, 141 F.3d 953, 955 (9th Cir.1998), by denying Wang’s untimely filed motion to reopen. New evidence of an already existing circumstance does not constitute a “changed circumstance[ ] arising in the country of *280nationality or in the country to which deportation has been ordered.” 8 C.F.R. § 3.2(e)(3)(ii).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.